 


 HR 3122 ENR: Veterans Care Financial Protection Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen
H. R. 3122 
 
AN ACT
To direct the Secretary of Veterans Affairs to include on the internet website of the Department of Veterans Affairs a warning regarding dishonest, predatory, or otherwise unlawful practices targeting individuals who are eligible for increased pension on the basis of need for regular aid and attendance, and for other purposes.


1.Short titleThis Act may be cited as the Veterans Care Financial Protection Act of 2017. 2.Secretary of Veterans Affairs notice of dishonest, predatory, or otherwise unlawful practices targeting individuals who are eligible for increased pension on basis of need for regular aid and attendance (a)Notice requiredThe Secretary of Veterans Affairs shall include on the internet website of the Department of Veterans Affairs a warning to veterans relating to dishonest, predatory, or otherwise unlawful practices targeting individuals who are eligible for increased pension under chapter 15 of title 38, United States Code, on the basis of need for regular aid and attendance.
(b)GAO study
(1)Study requiredNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall complete a study on financial exploitation of veterans. Such study shall include— (A)an analysis of the types of standards used by Federal and State agencies intended to protect vulnerable populations from financial exploitation; and
(B)an analysis of the types of financial exploitation facing veterans who are eligible for increased pension under chapter 15 of title 38, United States Code, on the basis of need for regular aid and attendance and any gaps in efforts to address these issues. (2)Reports (A)Preliminary reportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to Congress a preliminary report on the study required under paragraph (1).
(B)Final reportNot later than 18 months after the date of the enactment of this Act, the Comptroller General shall submit to Congress a final report on such study.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 